      Case 18-16141    Doc 36    Filed 04/19/19 Entered 04/19/19 06:07:04       Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )      Case No:      18-16141
          Micheal Theige                    )
          Linda Ann Theige                  )      Chapter:      Chapter 13
                   Debtors                  )
                                            )      Judge:         Pamela S. Hollis

                                    NOTICE OF MOTION

To:        Micheal & Linda Theige, 528 Douglas St, Morris, IL, 60450

           Glenn B. Stearns, 801 Warrenville Rd. Suite 650, Lisle, IL, 60532

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on May 10, 2019 at 10:45 a.m. I shall appear before the
Honorable Judge Pamela S. Hollis at Joliet City Hall, 150 W. Jefferson St. 2nd Floor, Joliet IL
60432 and then and there present the attached MOTION TO MODIFY CONFIRMED
PLAN, a copy of which is attached hereto.


                                                 /s/ Briana Czajka
                                          By:___________________________
                                                   Briana Czajka

                                 CERTIFICATE OF SERVICE

I, Briana Czajka, hereby certify that I served a copy of this Notice along with the
aforementioned document upon the above parties, by causing the same to be mailed in a
properly addressed envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois,
on 4/19/2019.


                                                 /s/Briana Czajka
                                          By:___________________________
                                               Briana Czajka

Attorneys for the Debtors
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 18-16141     Doc 36      Filed 04/19/19 Entered 04/19/19 06:07:04       Desc Main
                                           Document     Page 2 of 4
American Web Loan                     Jeanette Dinelli                WF BANK NA
2128 N 14th St                        214 E North St                  Attn: Bankruptcy Dept.
Ste 1, #130                           Dwight IL 60420                 Po Box 14517
Ponca City OK 74601                                                   Des Moines IA 50306
                                      Kohls/Capone
AmeriCash Loans                       Attn: Bankruptcy Dept.          World Finance Corporat
Bankruptcy Department                 N56 W 17000 Ridgewood Dr        Attn: Bankruptcy Dept.
880 Lee St., Ste. 302                 Menomonee Falls WI 53051        108 Frederick St
Des Plaines IL 60016                                                  Greenville SC 29607
                                      Lending Tree
ATT U-Verse                           40 Skokie Blvd
C/O Diversified Consultant            Northbrook IL 60062
10550 Deerwood Park Blvd
Jacksonville FL 32256                 Loancare Servicing CTR
                                      Attn: Bankruptcy Dept.
BANK OF Pontiac                       3637 Sentara Way
Attn: Bankruptcy Dept.                Virginia Beach VA 23452
300 W Washington St
Pontiac IL 61764                      Maxlend
                                      PO Box 639
CAP1/Mnrds                            Parshall ND 58770
Attn: Bankruptcy Dept.
26525 N Riverwoods Blvd               MBB
Mettawa IL 60045                      Attn: Bankruptcy Dept.
                                      1460 Renaissance Dr
Chase CARD                            Park Ridge IL 60068
Attn: Bankruptcy Dept.
Po Box 15298                          Payday Loans Inc.
Wilmington DE 19850                   Bankruptcy Department
                                      8832 S. Cicero Ave.
COMENITY BANK/Carsons                 Oak Lawn IL 60453
Attn: Bankruptcy Dept.
Po Box 182789                         RAC Acceptance
Columbus OH 43218                     Bankruptcy Department
                                      15770 S. LaGrange Rd.
Comenitybank/Chrisbank                Orland Park IL 60462
Attn: Bankruptcy Dept.
Po Box 182789                         Rushmore
Columbus OH 43218                     1023 W lake St
                                      Chicago IL 60607
Comenitycb/ULTA
Attn: Bankruptcy Dept.                Security Finance
Po Box 182120                         Attn: Bankruptcy Department
Columbus OH 43218                     3618 E. State St.
                                      Rockford IL 61108
Credit ONE BANK NA
Attn: Bankruptcy Dept.                State Collection Servi
Po Box 98875                          Attn: Bankruptcy Dept.
Las Vegas NV 89193                    2509 S Stoughton Rd
                                      Madison WI 53716
Illinois State Credit
Attn: Bankruptcy Dept.                Syncb/Walmart
1309 S Center St                      Attn: Bankruptcy Dept.
Normal IL 61761                       Po Box 965024
                                      Orlando FL 32896
Illinois State Credit
Attn: Bankruptcy Dept.                Synchrony BANK
1309 S Center St                      C/O Midland Funding
Normal IL 61761                       2365 Northside Dr Ste 30
                                      San Diego CA 92108
    Case 18-16141       Doc 36    Filed 04/19/19 Entered 04/19/19 06:07:04       Desc Main
                                    Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )      Case No:       18-16141
          Micheal Theige                    )
          Linda Ann Theige                  )      Chapter:       Chapter 13
                   Debtors                  )
                                            )      Judge:         Pamela S. Hollis

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COME the Debtors, Mr. & Mrs. Micheal Theige (the “Debtors”), by and through their

attorneys, Geraci Law L.L.C., to present their MOTION TO MODIFY CONFIRMED PLAN,

and state as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtors filed their Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 06/05/2018.

   3.     The Debtors’ plan was confirmed by the Court on 09/07/2018.

   4.     The Debtors fell behind on their Chapter 13 plan payments because Mr. Theige had

          a stroke and retired and could not afford plan payments because he did not

          immediately start receiving his social security and pensions.

   5.     Mr. Thiege is now receiving income and the Debtors are able to resume plan

          payments, however they are unable to cure the default. See Exhibit A for an updated

          budget.

   6.     For the reasons stated above, it is necessary for the successful completion of the

          Debtors’ plan to defer the arrears to the end of the plan term.
    Case 18-16141     Doc 36
                       Filed 04/19/19 Entered 04/19/19 06:07:04 Desc Main
                         Document     Page 4 of 4
   WHEREFORE THE DEBTORS, Mr. & Mrs. Micheal Theige, respectfully request this

   Honorable Court enter an order:

   1.   Deferring arrears to the end of the plan term,

   2.   Any other relief the court deems proper.



                                         By:____/s/ Briana Czajka__
                                            Briana Czajka




Attorneys for the Debtors
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
